DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2020 has been entered.
THIS ACTION IS FINAL.

Status of Claims

Claims 1-2, 4-5, 7-20 are pending.
Claims 3, 6 are cancelled.
Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 9-20 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 1-2, 4-5, 7-8.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “wherein the recommendations include providing an alternate route having a current flow of drivers that do not have drivers more than 1 standard of deviation lower than the driving quotient of the current driver”, how can drivers more than 1 standard deviation lower?  is it referring to number of drivers?  the claim is therefore indefinite.  For the purpose of applying prior art, this limitation is construed to be “wherein the recommendations include providing an alternate route having a current flow of drivers without quotients more than 1 standard of deviation lower than the driving quotient of the current driver”.
Regarding claims 2, 4-5, 7-8, which depend on above rejected claim 1, are rejected for the same reason. 
Regarding claims 11, 17, 20, “excessive”, is a relative term.  It is unclear from the specification or to one of ordinary skill in the art to know how quickly the vehicle needs to decelerate to constitute a “excessive braking event”, hence the claim is indefinite.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, et al., US-PGPUB NO.2016/0039426A1 [hereafter Ricci] in view of Haro, et al., US2008/0294060A1 [hereafter Haro] , Ghazarian et al., US-PGPUB 2012/0095646A1 [hereafter Ghazarian] and SUN, et al., “Context-aware smart car: from model to prototype”, Journal of Zhejiang University-SCIENCE A 10, 1049-1059(2009) [hereafter SUN].

With regards to claim 9, Ricci teaches 
“A driver apparatus configured to modify current driving behavior of a driver, wherein the driver has an assigned driver quotient, wherein the driving quotient is a relative score of driver behavior (Ricci, FIG.2, [0545],  ‘In accordance with an optional embodiment, users, including drivers and/or passengers, can be provided with objectives and point-based rewards systems to influence driving behavior’, [0528], ‘the driver facts data 2032 can be utilized to develop a driver rating system … a score could also be assigned that can optionally be provided to one or more of the driver or another entity, such as an insurance company, rental car agency, or the like’, [0459], ‘One or more sets of safety parameters may be stored … Safety parameters …  may be common operating characteristics for this driver … if deviated from may determine there is a problem with the driver’); comprising:  25Patent Application Atty. Docket No.: 006591.01356 
a portable electronic device configured for displaying to a driver a notification when the portable electronic device receives a signal (Ricci, FIG.2, Item 212 shows a portable device for displaying, [00337], ‘The vehicle 104 can include a number of sensors in wireless or wired communication with the vehicle control system 204 and/or display device 212, 248’.); a processing unit comprising a processor for executing computer-executable instructions (Ricci, FIG.3, Item 304 ‘Processor”); and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the processing unit to perform a method for calculating a driving quotient based on current driving behavior (Ricci, FIG.3, Item 308 ‘Memory’): 
wherein a plurality of real-time driving inputs is captured for a driver of a vehicle by the portable electronic device and transmitted to the processing unit (Ricci, FIG.2-3, [0066], ‘receive information from one or more vehicle sensors and driver sensors’, [0067], ‘a rules set and scoring module that monitor the received information and generate a user score’, FIG.7A shows example of sensors to capture a plurality of signals for a driver.); 
wherein the processor unit calculates a revised driving quotient based at least in part on the plurality of real-time driving inputs and the one or more driving conditions (Ricci, [0067], ‘a rules set and scoring module that monitor the received information and generate a user score’, [0075], ‘real-time information is provided’, [545], ‘users, including drivers and/or passengers, can be provided with objectives and point-based rewards systems to influence driving behavior’ [547] ‘receipt of GPS data … car camera can monitor the environmental surrounding of the vehicle’ shows examples of driving conditions captured by sensors.); 
wherein the processor unit determines if the driving quotient is … lower or higher than the assigned driving quotient of the driver (Ricci, [0459], ‘Safety parameters … may be common operating characteristics for this driver …. that if deviated from may determine there is a problem with the driver’); wherein the processor unit transmits a notification to the portable electronic device of the driver if the driving quotient is …. lower or higher than the assigned driving quotient of the driver (Ricci, [0169], ‘dynamically evaluating the information’, [0170], ‘providing feedback to a user based on the analysis, wherein the feedback is provided to the user in one or more of real-time, on a vehicle display’); and 
wherein the processor unit provides recommendations for the driver for managing the driving of the driver by transmitting the recommendations to the portable electronic device based on the revised driving quotient (Ricci, [0045], ‘providing driving style recommendations’, [0554], ‘the suggestion/feedback/education module 2124 can prompt behavioral modification based on energy consumption statistics.  More specifically with the feedback module 2124, the vehicle may include an analysis and reporting method for drivers to understand their driving habits and how they can save gas’, also FIG.28, S2808, ‘Based on Fuel Consumption Analysis, Provide Feedback / Recommendations for Modifying Driving Habits to Assist Driver with Fuel Savings’ shows an example of system generated recommendation for driver.).”
Ricci does not explicitly detail “more than 1 standard of deviation lower or higher”.
However it is a common practice to use one standard deviation for abnormal condition criteria, e.g.,  Haro teaches “more than 1 standard of deviation lower or higher (Haro, [0093], ‘an adverse trend can include one or more consecutive measurements that deviate from the baseline pulmonary function parameter value by at least one standard deviation’’);"

The motivation for doing so would have been for abnormal condition detection (Haro, [0093]). 
27Patent Application Atty. Docket No.: 006591.01356 
The combined teaching described above will be referred as Ricci + Haro hereafter.

Ricci + Haro does not explicitly detail “wherein the processor unit detects if the current driver has followed the recommendations; …”.
However Ghazarian teaches detecting when the driver is does not respond (Ghazarian, [0014], ‘in an event a vehicle driver becomes not responsive … the vehicle mount apparatus generates warning signals’, [0017], ‘when a vehicle driver fail to respond … alarm circuitry immediately will sound the vehicle horn or flash the vehicle headlights’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ricci + Haro and Ghazarian before him or her, to modify the driver driving patter tracking system of Ricci + Haro to include detecting when driver does not respond as shown in Ghazarian.   
The motivation for doing so would have been to avoid collision (Ghazarian, Abstract). 



Ricci + Haro + Ghazarian does not explicitly detail “…. if the driver does not respond to the notification of recommended actions, the unit processor issues instructions to the driver's vehicle”.
However SUN teaches sending control signal to vehicle when the driver is does not respond (SUN, Fig.1, p.1052, ‘(6) …. The smart car will adopt active measures such as stopping the car in case that the driver is unable to act properly’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ricci + Haro + Ghazarian and SUN before him or her, to modify the driver driving patter tracking system of Ricci + Haro + Ghazarian to include sending command to vehicle when driver does not respond as shown in SUN.   
The motivation for doing so would have been to build context-aware smart car (SUN, Intruduction). 

With regards to claim 19, Ricci teaches 
“A driver apparatus configured to modify current driving behavior of a driver, wherein the driver has an assigned driver quotient, wherein the driving quotient is a relative score of driver behavior (Ricci, FIG.2, [0545],  ‘In accordance with an optional embodiment, users, including drivers and/or passengers, can be provided with objectives and point-based rewards systems to influence driving behavior’, [0528], ‘the driver facts data 2032 can be utilized to develop a driver rating system … a score could also be assigned that can optionally be provided to one or more of the driver or another entity, such as an insurance company, rental car agency, or the like’, [0459], ‘One or more sets of safety parameters may be stored … Safety parameters …  may be common operating characteristics for this driver … if deviated from may determine there is a problem with the driver’); comprising: 
a portable electronic device configured for displaying to a driver a notification when the portable electronic device; wherein a plurality of real-time driving inputs is captured for a driver of a vehicle by the portable electronic device (Ricci, FIG.2, Item 212 shows a portable device for displaying, [00337], ‘The vehicle 104 can include a number of sensors in wireless or wired communication with the vehicle control system 204 and/or display device 212, 248’.); wherein the portable electronic device calculates a revised driving quotient based at least in part on the plurality of real-time driving inputs and the one or more driving conditions (Ricci, [0067], ‘a rules set and scoring module that monitor the received information and generate a user score’, [0075], ‘real-time information is provided’, [545], ‘users, including drivers and/or passengers, can be provided with objectives and point-based rewards systems to influence driving behavior’ [547] ‘receipt of GPS data … car camera can monitor the environmental surrounding of the vehicle’ shows examples of driving conditions captured by sensors.); wherein the portable electronic device determines if the driving quotient is … lower or higher than the assigned driving quotient of the driver (Ricci, [0459], ‘Safety parameters … may be common operating characteristics for this driver …. that if deviated from may determine there is a problem with the driver’); wherein the portable electronic device notifies the driver if the driving quotient is … lower or higher than the assigned driving quotient of the driver (Ricci, [0169], ‘dynamically evaluating the information’, [0170], ‘providing feedback to a user based on the analysis, wherein the feedback is provided to the user in one or more of real-time, on a vehicle display’); and wherein the portable electronic device provides recommendations for the driver for managing the driving of the driver based on the revised driving quotient (Ricci, [0045], ‘providing driving style recommendations’, [0554], ‘the suggestion/feedback/education module 2124 can prompt behavioral modification based on energy consumption statistics.  More specifically with the feedback module 2124, the vehicle may include an analysis and reporting method for drivers to understand their driving habits and how they can save gas’, also FIG.28, S2808, ‘Based on Fuel Consumption Analysis, Provide Feedback / Recommendations for Modifying Driving Habits to Assist Driver with Fuel Savings’ shows an example of system generated recommendation for driver.).”
Ricci does not explicitly detail “more than 1 standard of deviation lower or higher”.
However it is a common practice to use one standard deviation for abnormal condition criteria, e.g.,  Haro teaches “more than 1 standard of deviation lower or higher (Haro, [0093], ‘an adverse trend can include one or more consecutive measurements that deviate from the baseline pulmonary function parameter value by at least one standard deviation’’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci and Haro before 
The motivation for doing so would have been for abnormal condition detection (Haro, [0093]). 

The combined teaching described above will be referred as Ricci + Haro hereafter.

Ricci + Haro does not explicitly detail “wherein the processor unit detects if the current driver has followed the recommendations; …”.
However Ghazarian teaches detecting when the driver is does not respond (Ghazarian, [0014], ‘in an event a vehicle driver becomes not responsive … the vehicle mount apparatus generates warning signals’, [0017], ‘when a vehicle driver fail to respond … alarm circuitry immediately will sound the vehicle horn or flash the vehicle headlights’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ricci + Haro and Ghazarian before him or her, to modify the driver driving patter tracking system of Ricci + Haro to include detecting when driver does not respond as shown in Ghazarian.   
The motivation for doing so would have been to avoid collision (Ghazarian, Abstract). 

The combined teaching described above will be referred as Ricci + Haro + Ghazarian hereafter.

…. if the driver does not respond to the notification of recommended actions, the unit processor issues instructions to the driver's vehicle”.
However SUN teaches sending control signal to vehicle when the driver is does not respond (SUN, Fig.1, p.1052, ‘(6) …. The smart car will adopt active measures such as stopping the car in case that the driver is unable to act properly’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ricci + Haro + Ghazarian and SUN before him or her, to modify the driver driving patter tracking system of Ricci + Haro + Ghazarian to include sending command to vehicle when driver does not respond as shown in SUN.   
The motivation for doing so would have been to build context-aware smart car (SUN, Intruduction). 

The combined teaching described above will be referred as Ricci + Haro + Ghazarian + SUN hereafter.

Claims 10-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, et al., US-PGPUB NO.2016/0039426A1 [hereafter Ricci] in view of Haro, et al., US2008/0294060A1 [hereafter Haro], Ghazarian et al., US-PGPUB 2012/0095646A1 [hereafter Ghazarian], SUN, et al., “Context-aware smart car: from model to prototype”, Journal of Zhejiang University-SCIENCE A 10, 1049-1059(2009) [hereafter SUN] and Brinkmann, et. al., US-PATENT NO.9,104,535B1 [hereafter Brinkmann].

With regards to claim 10, Ricci further teaches 
“The driver apparatus of claim 9”
Ricci does not explicitly detail “wherein if the revised driving quotient is more than 1 standard of deviation lower than the assigned driving quotient of the driver …”.
However it is a common practice to use one standard deviation for abnormal condition criteria, e.g., Haro teaches “wherein if the revised driving quotient is more than 1 standard of deviation lower than the assigned driving quotient of the driver (Haro, [0093], ‘an adverse trend can include one or more consecutive measurements that deviate from the baseline pulmonary function parameter value by at least one standard deviation’’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci and Haro before him or her, to modify the driver driving patter tracking system of Rucci to include using one standard deviation as shown in Haro.   
The motivation for doing so would have been for abnormal condition detection (Haro, [0093]). 

The combined teaching described above will be referred as Ricci + Haro hereafter

then the unit processor notifies the driver through the portable electronic device of the revised score and the behavior that caused the revised score”.
However Brinkmann teaches “then the unit processor notifies the driver through the portable electronic device of the revised score and the behavior that caused the revised score (Brinkmann, FIG.2, Col 13, Line 54-66, ‘the driving analysis 220 may be configured to notify vehicle drivers or owners of any adjustments made to the driver’s/vehicle’s driver score’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci + Haro and Brinkmann before him or her, to modify the driver driving patter tracking system of Rucci + Haro to include notifying driver for score changes as shown in Brinkmann.   
The motivation for doing so would have been to identify high risk driving behavior (Brinkmann, Abstract). 

With regards to claim 11, Ricci further teaches 
“The driver apparatus of claim 10”
Ricci does not explicitly detail “wherein the behavior is at least one of excessive braking and over speeding”.
However Brinkmann teaches “wherein the behavior is at least one of excessive braking and over speeding (Brinkmann, FIG.2, Col 13, Line 54-66, ‘the driving analysis 220 may be configured to notify vehicle drivers or owners of any adjustments made to the driver’s/vehicle’s driver score’);"

The motivation for doing so would have been to identify high risk driving behavior (Brinkmann, Abstract). 

With regards to claim 12, Rucci further teaches 
“The driver apparatus of claim 10, wherein the unit processor notifies the driver through the portable electronic device of recommended actions (Ricci, [0045], ‘providing driving style recommendations’)”
Ricci does not explicitly detail “depending on the behavior that caused the revised score and, optionally, consequences of not following the recommended actions”.
However Brinkmann teaches “depending on the behavior that caused the revised score and, optionally, consequences of not following the recommended actions (Brinkmann, FIG.2, Col 9, Line 15-16, ‘identify the driving behavior’, Col 13, Line 54-66, ‘the driving analysis 220 may be configured to notify vehicle drivers or owners of any adjustments made to the driver’s/vehicle’s driver score’, ‘Any occurrences of identified driving behaviors that may affect the driver score and/or any adjustments to the river score also may be displayed within the vehicle’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci and Brinkmann 
The motivation for doing so would have been to identify high risk driving behavior (Brinkmann, Abstract). 

With regards to claim 13, Rucci further teaches 
“The driver apparatus of claim 9”
Ricci does not explicitly detail “wherein if the revised driving quotient is more than 2 standard of deviation lower than the assigned driving quotient of the driver …”.
However it is a common practice to use one standard deviation for abnormal condition criteria, e.g.,  Haro teaches “wherein if the revised driving quotient is more than 2 standard of deviation lower than the assigned driving quotient of the driver (Haro, [0082], ‘the threshold amount could be set equal to a certain multiple of the standard deviation of past measurements’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci and Haro before him or her, to modify the driver driving patter tracking system of Rucci to include using multiple standard deviation as shown in Haro.   
The motivation for doing so would have been for abnormal condition detection (Haro, [0093]). 



Ricci + Haro does not explicitly detail “then the unit processor notifies the driver through the portable electronic device of the revised score and the behavior that caused the revised score”.
However Brinkmann teaches “then the unit processor notifies the driver through the portable electronic device of the revised score and the behavior that caused the revised score (Brinkmann, FIG.2, Col 13, Line 54-66, ‘the driving analysis 220 may be configured to notify vehicle drivers or owners of any adjustments made to the driver’s/vehicle’s driver score’, Column 2, Line 2-5, ‘the driving analysis wserver may be configured to identify one or more potentially high-risk or unsafe driving behaviors at a first vehicle, for example, speeding, sudden acceleration or braking ..’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci + Haro and Brinkmann before him or her, to modify the driver driving patter tracking system of Rucci + Haro to include notifying driver for score changes as shown in Brinkmann.   
The motivation for doing so would have been to identify high risk driving behavior (Brinkmann, Abstract). 

With regards to claim 14, Ricci further teaches 
The driver apparatus of claim 13 wherein the unit processor notifies the driver through the portable electronic device of recommended action (Ricci, [0045], ‘providing driving style recommendations’)”
Ricci does not explicitly detail “depending on the behavior that caused the revised score”.
However Brinkmann teaches “depending on the behavior that caused the revised score (Brinkmann, FIG.2, Col 9, Line 15-16, ‘identify the driving behavior’, Col 13, Line 54-66, ‘the driving analysis 220 may be configured to notify vehicle drivers or owners of any adjustments made to the driver’s/vehicle’s driver score’, ‘Any occurrences of identified driving behaviors that may affect the driver score and/or any adjustments to the river score also may be displayed within the vehicle’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci and Brinkmann before him or her, to modify the driver driving patter tracking system of Rucci to include identifying behavior causing revised score as shown in Brinkmann.   
The motivation for doing so would have been to identify high risk driving behavior (Brinkmann, Abstract). 

With regards to claim 15, Ricci in view of Haro, Ghazarian , and Brinkmann teaches 
“The driver apparatus of claim 14, wherein if the driver does not respond to the notification of recommended actions, the unit processor issues instructions to the driver's vehicle to bring the vehicle to a slow stop (Ricci, [0516], ‘The reaction may include any measure to provide for safety of the user, such as stopping the vehicle’).”

With regards to claim 16, Ricci further teaches 
“The driver apparatus of claim “
Ricci does not explicitly detail “wherein if the revised driving quotient is more than 1 standard of deviation higher than the assigned driving quotient of the driver …”.
However it is a common practice to use one standard deviation for abnormal condition criteria, e.g.,  Haro teaches “wherein if the revised driving quotient is more than 1 standard of deviation higher than the assigned driving quotient of the driver (Haro, [0082], ‘the threshold amount could be set equal to a certain multiple of the standard deviation of past measurements’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci and Haro before him or her, to modify the driver driving patter tracking system of Rucci to include using standard deviation as shown in Haro.   
The motivation for doing so would have been for abnormal condition detection (Haro, [0093]). 

The combined teaching described above will be referred as Ricci + Haro hereafter.

then the unit processor notifies the driver through the portable electronic device of the revised score and the behavior that caused the revised score”.
However Brinkmann teaches “then the unit processor notifies the driver through the portable electronic device of the revised score and the behavior that caused the revised score (Brinkmann, FIG.2, Col 13, Line 64-66, ‘the driving analysis 220 may be configured to notify vehicle drivers or owners of any adjustments made to the driver’s/vehicle’s driver score’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci + Haro and Brinkmann before him or her, to modify the driver driving patter tracking system of Rucci + Haro to include notifying driver for score changes as shown in Brinkmann.   
The motivation for doing so would have been to identify high risk driving behavior (Brinkmann, Abstract). 

With regards to claim 18, Ricci in view of Haro, Ghazarian , and Brinkmann teaches 
“The driver apparatus of claim 16 wherein the unit processor provides the driver through the portable electronic device an icon indicating good driving behavior, a monetary reward for good driving behavior, or indication of lower insurance rates in current or next term for insurance (Ricci, FIG.2, [0545], ‘users … can be provided with objectives and point-based systems to influence driving behaviors’, ‘A number of achievements may be rewarded by insurance companies’).”

With regards to claim 20, Ricci further teaches 
“The driver apparatus of claim 19”
Ricci does not explicitly detail “wherein the behavior is at least one of excessive braking and over speeding”.
However Brinkmann teaches “wherein the behavior is at least one of hard braking and over speeding (Brinkmann, FIG.2, Col 13, Line 54-66, ‘the driving analysis 220 may be configured to notify vehicle drivers or owners of any adjustments made to the driver’s/vehicle’s driver score’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Rucci and Brinkmann before him or her, to modify the driver driving patter tracking system of Rucci to include identifying over speed as shown in Brinkmann.   
The motivation for doing so would have been to identify high risk driving behavior (Brinkmann, Abstract). 

The combined teaching described above will be referred as Ricci + Haro + Ghazarian + SUN + Brinkmann hereafter.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, et al., US-PGPUB NO.2016/0039426A1 [hereafter Ricci] in view of Haro, et al., US2008/0294060A1 [hereafter Haro], Ghazarian et al., US-PGPUB 2012/0095646A1 [hereafter Ghazarian],  SUN, et al., “Context-aware smart car: from model to prototype”, .

With regards to claim 17, Ricci + Haro + Ghazarian + SUN + Brinkmann teaches 
“The driver apparatus of claim 16”
Ricci + Haro + Ghazarian + SUN+ Brinkmann does not explicitly detail “wherein the behavior is at least one of less than 2 hard braking events during a time period and driving within 2 miles per hour of a posted speed limit”.
However Young teaches “wherein the behavior is at least one of less than 2 hard braking events during a time period and driving within 2 miles per hour of a posted speed limit (Young, FIG.7, [0198], , ‘two of the assessment event …. Representing hard braking incidents’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ricci + Haro + Ghazarian + SUN+ Brinkmann and Young before him or her, to modify the driver driving patter tracking system of Ricci + Haro + Ghazarian + SUN+ Brinkmann to include certain driving behavior as shown in Young.   
The motivation for doing so would have been for ‘determining a driving profile (Young, Abstract)’.
27Patent Application Atty. Docket No.: 006591.01356 



Allowable Subject Matter

Claims 1-2, 4-5, 7-8 could be allowable if 112(b) issue is fixed, since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-2, 4-5, 7-8. 
Regarding independent claim 1, the primary reason for the allowance is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“ … 
wherein the processor unit detects nearby drivers within pre-determined radius of the current driver and identifies driver quotients for each of the nearby drivers; 
wherein the processor unit determines if the driving quotient of more than 50% of the nearby drivers is more than 1 standard of deviation lower than the driving quotient of the current driver; 
wherein the processor unit transmits a notification to the portable electronic device of the current driver regarding the drivers more than 1 standard of deviation lower than the driving quotient of the current driver; 
wherein the processor unit provides recommendations to the portable electronic device of the current driver for managing the driving of the drivers more than 1 standard of deviation lower than the driving quotient of the current driver; 
wherein the recommendations include providing an alternate route having a current flow of drivers that do not have drivers more than 1 standard of deviation lower than the driving quotient of the current driver; 2Application No. 15/295,317Docket No.: 006591.01356\US Amendment dated December 1, 2020 After Final Office Action of October 1, 2020 
wherein the portable electronic device detects if the current driver has followed the recommendations; and wherein if the driver does not respond to a notification of recommended actions, the unit processor issues instructions to the driver's vehicle.”
Regarding the dependent claims 2, 4-5, 7-8, which include all the limitations of the independent claim 1, are also allowed.



Response to Argument

Applicant’s arguments filed 1 December 2020 has been fully considered but they are not fully persuasive. 
Regarding 112(b) issues, the amendment fixed issues pointed earlier, but added issue to the amended independent claim 1, claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 112(b) as indefinite.
Regarding 103 rejection, there is no art rejection for amended claims 1-2, 4-5, 7-8.    Claims 9-20 are rejected under 35 U.S.C. 103 as unpatentable with additional reference added.  See 103 rejection section for more detailed analysis.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126